Hill, J.
An unrecorded contract retaining title in the vendor of personal property until full payment of the purchase-money is not good as against “ the interests of third parties acting in good faith and without notice, who may have acquired a transfer or lien binding the same property.” Civil Code (1910), § 3320. It follows that in a contest between the holder of an unrecorded retention-of-title note and a creditor of its maker under a iien created by the levy of an attachment, judgment in favor of the latter was properly rendered; and the judge of the superior court did not err in refusing to sanction a petition for a writ of certiorari. Civil Code (1910), §§ 3318 et seq.; Southern Iron & Equipment Co. v. Voyles, 138 Ga. 258 (4) (75 S. E. 248, 41 L. R. A. (N. S.) 375, Ann. Cas. 1916 D, 369); Worth v. Goebel, 138 Ga. 739 (5) (76 S. E. 46).

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.